MEMORANDUM **
Donald Johnson appeals pro se from the district court’s order dismissing his diversity action alleging defendant misappropriated his image by publishing his likeness in a book without his permission. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Rodriguez v. Panayiotou, 314 F.3d 979, 983 (9th Cir.2002), and we affirm.
The district court properly dismissed Johnson’s action as time barred because Johnson failed to file it within the applicable two-year statute of limitations. See Or.Rev.Stat. § 12.110(1).
Contrary to Johnson’s assertion, the district court did not err by using the term “pro se” to identify that Johnson represents himself without the assistance of a lawyer. See Rand v. Rowland, 154 F.3d 952, 957 (9th Cir.1998) (using the term “pro se” to indicate self-representation).
Johnson’s request for an injunction, filed with his opening brief, and for default judgment against HarperCollins, received on August 8, 2007, are moot, given that we affirm dismissal.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.